ALLOWABILITY NOTICE
1.	Claims 1-18, as originally filed on 08/19/2021, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	After another review, the information disclosure statement (IDS) submitted on 09/16/2021, 01/28/2022, 05/10/2022 and 07/20/2022 have been considered by the examiner. Initialed copies are attached.

Claim Objections
4.	Claims 2 and 16 are objected to because of the following informalities:  In claim 2, line 7 and claim 16, line 6 “thermoplastic elastomers” is misspelled as “thermosplastic elastomers”. Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 and 12-19 of U.S. Patent No. 11,059,945 B2 (hereinafter Pat. ‘945). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant app. and Pat. ‘945 both claim a carbon fiber-reinforced polymer matrix composite including cross-linked polymer particles/fibers distributed in a non-crosslinked host matrix polymer [or polymer phase] comprising carbon-containing polymers, wherein the polymers are cross-linked by direct covalent bonds to the ends of carbon fibers (see instant claims 1 & 15; Pat. ‘945 claims 7 & 9). There are slight variations in the language, but the claim scope and features overlap significantly. Selecting the particular carbon fibers, polymers and cross-linking methods are common practice to one having ordinary skill in the art, thus the instant app. and Pat. ‘945 are obvious variants and subject to a double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1, 15, 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 4-5, recites the limitation "wherein the polymers are cross-linked by direct covalent bonds to the ends of the carbon fibers".  There is unclear antecedent basis for this limitation in the claim. Claim 1 mentions polymers three times: “cross-linked polymer particles” [lines 1-2], a “carbon containing polymer phase” [lines 3-4] and “one or more carbon-containing polymers” [line 4]. To which of these polymers does the above-noted wherein clause of claim 1, lines 4-5 refer?
Claim 15, lines 3-4, recites the limitation "wherein the polymers are cross-linked by direct covalent bonds to the ends of the carbon fibers".  There is unclear antecedent basis for this limitation in the claim. Claim 15 mentions polymer twice before: a “carbon containing polymer phase” [line 2] and “one or more carbon-containing polymers” [lines 2-3]. To which of these polymers does this wherein clause of claim 15 refer?
Claim 17 recites the limitation "…exposed ends of the broken carbon fibers".  There is unclear antecedent basis for this limitation in the claim. Claim 15, on which claim 17 depends, does not recite broken carbon fibers.
Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 3 and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites limitations already required by claim 1, but uses “consist essentially of” [instead of “are”] to define the cross-linking, which does not appear to be further limiting, nor is the “optional” feature since it’s not required. The words “inter-molecularly” and “broken” are added to claim 3 in line 2, but it is unclear what, if any, structural or limiting features these terms impart to the polymer chains/carbon fibers. 
Claim 17 recites limitations already required by claim 15 but uses “consist essentially of” [instead of “are”] to define the cross-linking, which does not appear to be further limiting. The word “broken” is added to claim 17 in line 3, but it is unclear what, if any, structural/limiting features this term imparts to the polymer chains/carbon fibers.  -- Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2014/0094541).
	As to independent claim 15, Shah teaches a carbon fiber-reinforced polymer matrix composite comprising carbon fibers distributed into a carbon-containing polymer phase comprising one or more carbon-containing polymers (see para. 0039: polymer composites include a plurality of carbon nanostructures dispersed in a polymer matrix; para. 0043-0044) and wherein the polymers are cross-linked by direct covalent bonds to carbon fibers (see para. 0047: a component of the polymer matrix can react directly with the fractured carbon nanotubes to form a covalent bond thereto). 
	Shah fails to explicitly disclose that the polymers are covalently bonded to the ends of carbon fibers. However, Shah teaches that at least a portion of the fractured carbon nanotubes can be covalently bonded to the polymer matrix (see para. 0047). Shah applies shear to break crosslinks between carbon nanotubes and uses the same polymers as the instant application (see para. 0006 & 0057; see present specification pgs. 3 & 9-10: applying a succession of shear strain events). One of ordinary skill in the art would reasonably expect that the polymers taught by Shah have the ability to be [or are necessarily] cross-liked by direct covalent bonds to the ends of the carbon fibers. If different results are achieved, it must be due to limitations that are not currently claimed. Thus, a prima facie case of obviousness exists for claim 15 from Shah’s disclosure.
	As to claims 16-18, Shah teaches the composite of claim 15, wherein the polymer is selected from the group recited in claim 16 (see para. 0057); claim 15, wherein the polymer to fiber cross-links consist essentially of direct covalent bonds to broken carbon fibers (see para. 0047); claim 15, further comprising mechanically exfoliated graphene distributed therein (see para. 0052, 0054-0055: various additives, e.g. a filler material in the interstitial space of the carbon nanostructures).
It is noted that independent claim 15 is broader in scope than independent claim 1. For example, claim 15 does not require cross-linked polymer particles that consist essentially of carbon fibers distributed in a polymer phase, or that the cross-liked polymer particles are distributed in a molten host matrix polymer. Emphasis added.
Allowable Subject Matter
11.	The pending claims have been carefully reviewed and searched. When the above noted claim objections and rejections are overcome, it should result in the allowance of pending claims 1-14.
Novel features of the instantly claimed carbon-fiber reinforced polymer matrix composite include [1] cross-linked polymer particles consisting essentially of carbon fibers in a carbon-containing polymer phase are distributed in a non-cross-linked molten host matrix polymer and [2] the carbon-containing polymers [of the polymer phase] are cross-linked by direct covalent bonds to the ends of the carbon fibers [in which they are distributed]. See the present invention’s PGPUB (US 2021/0371606 A1) at para. [0015], [0022]-[0024], [0035], and [0037] for a discussion of these claim features.


12.	The following is an examiner’s statement of reasons for allowance: The closest related references are: Nosker et al. (WO 2016/018995 A1), Khabashesku et al. (US 2007/0099792 A1), and Shah et al. (US 2014/0094541 A1), already of record [cited on Applicant’s IDS filed on 09/16/2021].
	Nosker teaches a graphene-reinforced polymer matrix composite comprising graphite microparticles distributed into a molten thermoplastic polymer phase (see pgs. 4-5) and forming covalent bonds between graphene and the matrix to significantly increase the composite strength (see pgs. 18 & 26). However, Nosker fails to teach or disclose direct covalent bonds between polymers and graphene, or suggest replacing graphene with carbon fibers selected from the group consisting of single-walled carbon nanotubes (CNTs), multi-walled CNTs, carbon nanofibers, and micron-sized carbon fibers, as required by independent claim 1.
Khabashesku teaches covalent bonds formed between polymer chains and surfaces of SWNTs (single walled nanotubes; see para. 0013). Despite this similarity, Khabashesku fails to teach or reasonably suggest a polymer composite in which ends carbon fibers are covalently bonded directly to polymer chains, as required by claim 1.
Shah teaches breaking crosslinks between carbon nanotubes to form a plurality of fractured carbon nanotubes (CNTs) that are dispersed as individuals in a polymer matrix, then included in a polymer composite (see abstract; CNTs are one type of carbon fiber, per definition in claim 1). Shah fails to disclose or suggest cross-linked polymer particles distributed in a non-cross-linked molten host matrix polymer, as required by independent claim 1.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Nosker, Khabashesku, and/or Shah to arrive at the claimed high strength carbon fiber-reinforced polymer matrix composites and products formed therefrom, as a whole with each claim’s required combination of features. 
One of ordinary skill in the art before the effective filing date of the claimed invention would not find the instantly claimed composition [claims 1-14] limitations to be obvious variants of the prior art teachings and other known carbon fiber-reinforced polymer matrix composites. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 24, 2022